On petition por a rehearing.
Worden, J.
In this ease a second rehearing is asked by the appellant.
The judgment below was originally affirmed against the appellant, but a rehearing was granted him; and, upon the resubmission of the cause, the judgment was again affirmed upon the same ground upon which the case was originally decided.
Another rehearing is asked upon the ground that the complaint was insufficient. This ground is for the first time assumed in the second petition for a rehearing. In the original brief of the appellant’s counsel, as well as that filed on the resubmission of the cause, no objection whatever was made to the complaint. The objection to the complaint is therefore an entirely new point. The objection can not be successfully made for the first time on a petition for a rehearing. Graeter v. Williams, 55 Ind. 461, 469, and eases there cited.
The petition for a rehearing is overruled.